Title: To George Washington from James Lloyd, 28 January 1799
From: Lloyd, James
To: Washington, George



Sir,
Philadelphia 28 Jany 1799

I take the liberty to forward to you, under cover with this, Mr Gerry’s correspondence with M. Talleyrand and the report of the Secretary of State, on the transactions relative to the U. States and France.
I did myself the honor to write you a long letter, in the beginning of last July, in which I gave you, agreeably to your request, the best information I was able to procure, of the disposition of the people of Kentucky and Tenassee. Not having received an answer to that letter I have been apprehensive that it miscarried. I have the honor to be, with the highest respect, Sir, Your Excellency’s most Obedt Sert

James Lloyd

